       Case 1:19-cv-04330-LMM Document 80 Filed 06/02/20 Page 1 of 9




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

MARCIA SCOTT AND ISRAEL             )
SCOTT (for themselves and as a      )
representative of their minor child),
                                    )
                                    )
     Plaintiffs,                    )    CIVIL ACTION NO.
                                    )    1:19-CV-04330-LMM
v.                                  )
                                    )
SAFECO INSURANCE COMPANY OF )
INDIANA, A LIBERTY MUTUAL           )
COMPANY, and SHILAN PARHAM,         )
                                    )
     Defendants.                    )
__________________________________________________________________

   DEFENDANT SAFECO INSURANCE COMPANY OF INDIANA’S
NOTICE OF SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION,
               OR OBJECTS TO A NON-PARTY

TO: CIGNA Health and Life Insurance Company (“CHLIC”)
    Connecticut General Life Insurance Company
    ATTN: Catherine Leonard-Nixon
    53 Glenmaura National Boulevard
    Moosic, PA 18507

      COMES NOW Defendant Safeco Insurance Company of Indiana

(“Defendant”), by and through its undersigned counsel and pursuant to Rule 45 of

the Federal Rules of Civil Procedure, and hereby files this Notice of Subpoena to

Produce Documents, Information, or Objects on CIGNA Health and Life Insurance

Company (“CHLIC”) or the Custodian of Medical Records for Hannah A. Scott. In
                                     1
        Case 1:19-cv-04330-LMM Document 80 Filed 06/02/20 Page 2 of 9




furtherance of this Notice, please identify and provide all records pertaining to this

matter as described in Attachment A, whether kept in paper or electronic form, by

July 7, 2020. I authorize fees for the retrieval and copy costs of up to $250.00.

Should the retrieval and copy costs exceed this amount, please provide me with an

estimate of these costs before your production.

      Records should be mailed to Hilary W. Hunter, Isenberg & Hewitt, P.C., 600

Embassy Row, Suite 150, Atlanta, Georgia 30328. This subpoena qualifies as a

judicial exemption to the Health Insurance Portability and Accountability Act

(HIPAA) pursuant to 45 CFR § 164.512(e). You are hereby notified that the

Plaintiffs have been served with this request by and through their counsel of record.

      This 2nd day of June, 2020.

                                       ISENBERG & HEWITT, P.C.

                                       /s/ Hilary W. Hunter
                                       Hilary W. Hunter
                                       Georgia Bar No. 742696
                                       Brent J. Kaplan
                                       Georgia Bar No. 406825
                                       600 Embassy Row, Suite 150
                                       Atlanta, GA 30328
                                       770-351-4400 (Telephone)
                                       770-828-0100 (Facsimile)
                                       Attorneys for Defendant Safeco Insurance
                                       Company of Indiana




                                          2
Case 1:19-cv-04330-LMM Document 80 Filed 06/02/20 Page 3 of 9
Case 1:19-cv-04330-LMM Document 80 Filed 06/02/20 Page 4 of 9
        Case 1:19-cv-04330-LMM Document 80 Filed 06/02/20 Page 5 of 9




      ATTACHMENT TO SUBPOENA TO PRODUCE DOCUMENTS

      As used herein, the term "document" shall mean the original of every writing

or record of every type and description that is in the possession, custody or control

of CIGNA Health and Life Insurance Company (“CHLIC”), including, without

limitation or exception, all correspondence (including all correspondence and/or

reports to and from any attorneys), memoranda, all portions of file folders and/or

jackets, stenographic and handwritten notes, studies, publications, books, pamphlets,

voice recordings, reports, minutes, telegrams, facsimiles, memoranda or agreements,

diaries, calendars, invoices, bills, summaries, checks, drafts, employment contracts,

medical records, and all other records or writings. The request includes every copy

of such document whether or not the original is CHLIC’s possession, custody or

control. Any document bearing on any side thereof any marks such as (but not

limited to) initials, stamped indicia, comments or notations, of any character and not

a part of the original text or photographic reproduction thereof, is to be considered

and produced as a separate document.


      The documents to be produced are:


       Copies of ALL RECORDS (certified) for services and benefits rendered

Hannah A. Scott, Date of Birth: September 6, 2017, including insurance claim

records, medical records, prescription records, treatment history, summaries,


                                          1
        Case 1:19-cv-04330-LMM Document 80 Filed 06/02/20 Page 6 of 9




reimbursement records, and all other records for the period of September 6, 2017 to

the present for Group No. 3333787 and/or Subscriber No. U6159298203.

(a)    ALL ITEMIZED BILLING STATEMENTS for services and benefits

rendered Hannah A. Scott, Date of Birth: September 6, 2017, for the period of

September 6, 2017 to the present for Group No. 3333787 and/or Subscriber No.

U6159298203.

(b)    ANY key, chart, ledger or other document which describes the billing codes

used by you or your accounting system to describe the medical services rendered

Hannah A. Scott on said bills.




                                        2
       Case 1:19-cv-04330-LMM Document 80 Filed 06/02/20 Page 7 of 9




                      LOCAL RULE 7.1 CERTIFICATE

      The undersigned counsel hereby certifies that this pleading was prepared with

one of the font and point selections approved by the Court in L.R. 5.1.C.

Specifically, Times New Roman was used in 14 point.


                                      ISENBERG & HEWITT, P.C.

                                      /s/ Hilary W. Hunter
                                      Hilary W. Hunter
                                      Georgia Bar No. 742696
                                      Brent J. Kaplan
                                      Georgia Bar No. 406825
                                      600 Embassy Row, Suite 150
                                      Atlanta, GA 30328
                                      770-351-4400 (Telephone)
                                      770-828-0100 (Facsimile)
                                      Attorneys for Defendant Safeco Insurance
                                      Company of Indiana




                                        3
        Case 1:19-cv-04330-LMM Document 80 Filed 06/02/20 Page 8 of 9




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

MARCIA SCOTT AND ISRAEL             )
SCOTT (for themselves and as a      )
representative of their minor child),
                                    )
                                    )
     Plaintiffs,                    )    CIVIL ACTION NO.
                                    )
v.                                  )    1:19-CV-04330-LMM
                                    )
SAFECO INSURANCE COMPANY OF )
INDIANA, A LIBERTY MUTUAL           )
COMPANY, and SHILAN PARHAM,         )
                                    )
     Defendants.                    )
__________________________________________________________________

                          CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on June 2, 2020, she electronically filed

a true copy of the foregoing Defendant Safeco Insurance Company of Indiana’s

Notice of Subpoena to Produce Documents, Information, or Objects to a Non-

Party [CIGNA Health and Life Insurance Company (“CHLIC”)] with the Clerk of

Court via the CM/ECF System, which will automatically send email notification of

such filing to the following attorneys of record:

                               Jamillah Goza, Esq.
                       The Law Office of J. Scott Goza, LLC
                              3775 Stagecoach Pass
                             Ellenwood, GA 30294


                                          4
Case 1:19-cv-04330-LMM Document 80 Filed 06/02/20 Page 9 of 9




                  Marcia S. Freeman, Esq.
                  Matthew J. Hurst, Esq.
          Waldon Adelman Castilla Heistand & Prout
            900 Circle 75 Parkway, N.W., #1040
                    Atlanta, GA 30339

                           ISENBERG & HEWITT, P.C.

                           /s/ Hilary W. Hunter
                           Hilary W. Hunter
                           Georgia Bar No. 742696
                           Brent J. Kaplan
                           Georgia Bar No. 406825
                           600 Embassy Row, Suite 150
                           Atlanta, GA 30328
                           770-351-4400 (Telephone)
                           770-828-0100 (Facsimile)
                           Attorneys for Defendant Safeco Insurance
                           Company of Indiana




                             5
